Citation Nr: 1243058	
Decision Date: 12/17/12    Archive Date: 12/27/12

DOCKET NO.  08-00 117A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1. Entitlement to service connection for depressive disorder. 

2. Entitlement to service connection for bilateral tinea pedis. 

3. Entitlement to service connection for a skin rash, to include as secondary to herbicide exposure. 

4. Entitlement to service connection for an eye disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran served on active duty from June 1962 to May 1967. 

This case comes before the Board of Veterans' Appeals  (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut. 

In October 2007, the Veteran testified at a personal hearing before a Decision Review Officer at the Hartford  RO.  A transcript of this hearing was prepared and associated with the claims file. 

In July 2008, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file. 

In February 2009, the Board remanded this case for additional development, and the case has been returned for further appellate review.  The purpose of the Board's February 2009 remand was to arrange for the Veteran to undergo VA examinations for the issues that are once again before the Board for review.  As will be discussed below, these examinations were arranged in April 2009 and scheduled for May 2009.  The Veteran attended his May 2009 psychiatric examination.  However, a May 2009 report of contact with the Veteran states that the Veteran wished to withdraw the skin and eye claims.  VA medical records reflect the VA eye and skin examinations that were scheduled for those issues were subsequently cancelled because the Veteran withdrew the claims. 

Regulations provide that an appeal may be withdrawn in writing at any time before the Board promulgates a decision by an appellant or by his or her authorized representative.  38 C.F.R. §§ 20.202 , 20.204 (2012). 

An August 2009 letter was sent to the Veteran asking him to confirm in writing whether he wished to withdraw the bilateral tinea pedis, skin rash, and eye disability claims.  The Veteran did not reply to this letter. 

The October 2009 supplemental statement of the case lists the bilateral tinea pedis, skin rash, and eye disability issues and notes that the continued denial of these claims is based, in part, upon the Veteran having communicated an intention to withdraw these claims and not having reported for the VA examinations that were scheduled in connection with these claims.  The Veteran did not respond to this supplemental statement of the case, either to dispute the statement reflecting he had requested to withdraw these claims or to object to the cancellation of the scheduled VA examinations.  (The Board again notes that the Veteran reported for a psychiatric examination that was scheduled for the same month, indicating that he was still willing to participate in the development of active claims.) 

The April 2010 post-remand brief from the Veteran's representative also lists the bilateral tinea pedis, skin rash, and eye disabilities as pertinent issues, but it only makes arguments with respect to the psychiatric disability claim. 

In May 2010, the Board sought clarification from the Veteran's representative on whether the Veteran had intended to withdraw the above-noted service connection claims.  A May 2010 memorandum from the Veteran's representative reflects that withdrawal of these claims could not be confirmed due to "the Veteran being incompliant during the conversation and ending the call before a viable solution could be rendered."  Therefore, the issues of entitlement to service connection for bilateral tinea pedis, a skin rash, and an eye disorder are still on appeal and will be addressed below.

In a June 2010 Board decision, service connection was denied for PTSD, therefore that issue is no longer in appellate status.  The issues of service connection for a depressive disorder, bilateral tinea pedis, a skin rash, and an eye disorder were remanded for further development.  All requested development having been completed, these claims now return before the Board.


FINDINGS OF FACT

1.  The preponderance of the evidence is against finding that the Veteran has a depressive disorder that is etiologically related to a disease, injury, or event in service.

2.  Resolving all doubt in the Veteran's favor, the evidence is at least in equipoise as to the question of whether the Veteran's diagnoses of tinea pedis and fungal toenails are related to service.

3.  The preponderance of the evidence is against finding that the Veteran has a skin rash disability, other than tinea pedis and fungal toenails, that is etiologically related to a disease, injury, or event in service, to include as due to herbicide exposure in service.

4.  The preponderance of the evidence is against finding that the Veteran has any eye disorder that is etiologically related to a disease, injury, or event in service.


CONCLUSIONS OF LAW

1.  A depressive disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2012).

2.  Resolving all doubt in the Veteran's favor, his tinea pedis and fungal toenails are related to service.  38 U.S.C.A. §§ 1101, 1110, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2012).

3.  A skin rash was not incurred in or aggravated by service, nor is it related to herbicide exposure.  38 U.S.C.A. §§ 1101, 1110, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2012).

4.  An eye disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions. 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353  (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

VCAA letters dated in April 2006 and July 2006, prior to the initial adjudication of this claim, satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a)  (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(b)(1)  (2012); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letter informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121. 

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696   (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

In this case, the Veteran has been continuously represented by an experienced Veterans Service Organization and has submitted argument in support of his claims. These arguments have referenced the applicable law and regulations necessary for a grant of service connection.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claims and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and relevant VA medical records are in the file.  All records identified by the Veteran as relating to the claims have been obtained, to the extent possible.  The Board finds that the record contains sufficient evidence to make a decision on the claims. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim. 38 C.F.R. § 3.159(c)(4)(i)  (2011).  In this case, the Board notes that the Veteran was provided numerous VA examinations throughout the course of this appeal which were thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claims for service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).




Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2012).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b)  (2012).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Alternatively, a "Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service." 38 U.S.C.A. § 1116(f)  (West 2002 & Supp. 2012); 38 C.F.R. § 3.307(a)(6)(iii)  (2012).  If a Veteran was exposed to a herbicide agent during active military, naval, or air service, certain diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116  and 38 C.F.R. § 3.307(a)(6)(iii)  are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d)  are also satisfied. 38 C.F.R. § 3.309(e).  Such diseases include, among others, the skin condition chloracne.  The Board notes, notwithstanding the foregoing presumptive provisions, the United States Court of Appeals for the Federal Circuit  (Federal Circuit) has held that a claimant is not precluded from establishing service connection for a disease averred to be related to herbicide exposure, as long as there is proof of such direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043-1044   (Fed. Cir. 1994). See also Brock v. Brown, 10 Vet. App. 155, 160-61 (1997), vacated on other grounds (Fed. Cir. Dec. 15, 2000).  

In the absence of presumptive service connection, to establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

The Veteran contends that all of these disabilities first manifested in service and are related to his service, particularly his service in Vietnam.  

Reviewing the evidence of record, the Veteran's service treatment records, including his May 1967 report of separation examination, show no complaints of, or treatment for, any of the below claimed conditions.  There is no medical evidence of record dated any earlier than 2006, nearly 40 years after the Veteran's separation from service, showing treatment for any of these conditions.

A June 2006 mental health psychiatric consult indicated that the Veteran reported having trouble coping with people at work and in the neighborhood.  The Veteran reported that he prefers to keep to himself and avoid conflict with others.  At that time, the Veteran was noted to have occasional irritability and depressed mood, but did not meet the diagnostic criteria for depression, PTSD, or other mental disorder.

An August 2006 optometry consult noted no visual complaints or discomfort.  Examination showed trace lenticular changes, which were not visually significant, and hyperopia/astigmatism/presbyopia.

The October 2006 VA psychiatric examination report noted the Veteran reported no intrusive thoughts or nightmares related to service.  He stated that the "war was not the problem", and that he did not "feel traumatized by the war".  He does avoid watching movies about the war.  He has been quite emotionally detached from others throughout his life, and extremely isolative, preferring to spend long periods of time on his own.  He reported some problems with sleep, waking up during the night.  He also reported passive suicidal ideation.  On examination, the Veteran was casually dressed and adequately groomed.  His mood was depressed.  Insight and judgment were fair.  The Veteran was diagnosed with major depressive disorder, recurrent, and subclinical PTSD.  The examiner noted that the Veteran presents with few symptoms of avoidance and some symptoms of arousal, particularly irritability and sleep disturbance, which he reported as chronic, and likely date back to his time in the service.  However, it was noted, the Veteran reported few, if any, significant re-experiencing symptoms, and his lack of report of avoidance symptoms made a diagnosis of PTSD unlikely at that time.  The examiner noted that the Veteran's ongoing depressive symptoms appeared to be somewhat related to his experience of vocational difficulties, some of which are due to his history of interpersonal problems secondary to his irritability.  The examiner explained that this irritability, along with his somewhat odd interpersonal behavior, have likely contributed to his current level of functioning.  However, the examiner then noted that it was "not clear" if his ongoing interpersonal difficulties are secondary to his experiences in the military or to longstanding characterological issues. 

The October 2006 VA skin examination report noted that the Veteran described having had rashes on both feet, with the right greater than the left.  He was using Vick's VapoRub on the rash, which resolved the symptoms of pruritis.  He described the course of the disease as having begun in 1965-1966, when he developed severe pruritis on both feet, open blisters that were directly related to the very hot, moist temperatures.  He denied any systemic symptoms such as fever and weight loss, and he noted no history of malignancy.  On examination, the examiner found a hypopigmented, lacy pattern of discoloration without evidence of infection. There was a macular rash at the dorsum of the right second and third toes bilaterally.  The examiner diagnosed tinea pedis bilaterally and noted it was at least as likely as not related to humid, hot conditions while in Vietnam.

A January 2007 dermatology consult noted that the Veteran was seen for rashes of the dorsum of the right second toe and the small toe.  The Veteran was found to have hyperpigmented macules consistent with a finding of stasis changes of the bilateral lower extremities, erythematosus scaly patches of the dorsal right foot adjacent to the 4-5th toe web and second toe, and a scaly patch of the right ankle.  He was diagnosed with foot dermatitis, improving.

A September 2007 mental health treatment note indicated that the Veteran reported problems with nightmares, intrusive thoughts, restlessness, hypervigilance, and feelings of anger.  He reported that he was seen in 1976 for court ordered anger management treatment.  He reported he was close to his sons, but not his siblings.  He lived alone on a houseboat.  The Veteran at that time received a diagnosis of PTSD.

At an RO hearing before a Decision Review Officer in October 2007, the Veteran related several incidents that occurred in service which he feel contributed to his current psychiatric state.  He also testified that smoke got into his eyes from engine room fires in Vietnam, and as a result affected his vision.

At the Veteran's July 2008 hearing before the undersigned Veterans Law Judge, he indicated that he had problems with rashes on his feet in service.  The Veteran also described experiences he had in Vietnam which he felt caused his current psychiatric disorder.  He also reported being strangled in Vietnam, which he felt led to vision problems.  He stated he was first seen in 1976 for treatment for psychiatric problems.

The May 2009 VA psychiatric examination report diagnosed depressive disorder not otherwise specified and alcohol dependence in full remission for 25 years.  Symptoms included social isolation, constricted and irritable affect, suicidal ideation, sleep disturbance, poor insight, and depressed mood.  The examiner noted that the Veteran presented exactly as he did at the time of the last evaluation.  He stated that the current evaluation supports and reaffirms the opinions expressed by the prior examiner.  He also stated that, although the Veteran has been seen in treatment since the time of the prior examination and has been diagnosed with PTSD, the evidence obtained from the present evaluation does not support the PTSD diagnosis.  The examiner noted that the Veteran is not able to describe credible trauma exposure, peritraumatic distress, or reexperiencing symptoms with any degree of clarity.  The examiner stated that the evidence does not support a conclusion that it is least as likely as not that the Veteran's depressive disorder is related to service.  The examiner noted that the Veteran's primary problems have to do with conflict with others and problems with anger, dated to his time in the military, and which may well predate his time in Vietnam.  However, the examiner stated that, as the Veteran himself noted, this appeared to be a personality defect.

The Veteran received a VA psychiatric examination in July 2010, during which several different psychological assessments were administered, and the Veteran was interviewed for nearly two hours.  The Veteran reported being retired, and not having a place of his own, but was staying on friend's couches.  During the examination, the Veteran was very guarded and defensive, and stated that he has no close relationships and no long term friends.  However, he also reported that he feels close to everyone, and that everyone likes him, and the only people he has problems with are people who "get on my case".  He further stated that he hates politicians and hates confrontations.  The examiner stated that the Veteran presented conflicting reports throughout the examination, for instance, at one time reporting that he had multiple friends with whom he was able to live and spend the night with, but then later reporting that he had no one he could spend the night with.

He reported losing touch with his family and had not been in touch with them for over a year.  He reported that he started drifting away from his family after his older brother died from alcoholism approximately 5 years ago.  He has two sons; one committed suicide last year, and he has not had contact with his other son since then, because he believes that son was dishonest with him and did not inform him of difficulties his younger son was having.  Since this suicide, the Veteran has felt a decline in his mood.  For recreation, the Veteran reported practicing violin, and exercising and walking 2-3 miles a day.

On examination, the Veteran was appropriately dressed in casual clothing, and his psychomotor activity was unremarkable.  His speech was loud and spontaneous.  His attitude towards the examiner was guarded, irritable, and aggressive.  His affect was blunt and labile at times throughout the examination.  His mood was agitated.  His thought process and content were unremarkable.  He denied delusions or hallucinations.  He reported he has had suicidal thoughts once in a while, however, none recently, and that he pushed suicidal thoughts away due to his religion.  Cognitive assessment testing showed some evidence of cognitive impairment.  Testing also showed that his trauma related symptoms and depressive symptoms appears to impact his ability to maintain activities of daily living.  The Veteran also reported feeling overall depressed, however, being better some days than others.  He described major depressive episodes when he was younger, however he had been feeling particularly depressed since his son's suicide.  He described having variable energy, poor concentration, feelings of guilt and restlessness.  He reported that he was able to cope with his depression through self examination, reading the Bible, and reading poetry.  The examiner felt that the Veteran met the current diagnostic criteria for a depressive disorder.  The examiner also noted that the Veteran, at this time, did not meet the diagnostic criteria for PTSD.  The examiner concluded that the Veteran's symptoms were consistent with a depressive disorder that had increased since his son's suicide approximately one year prior.  The examiner further indicated that, based on his examination of the Veteran, and the evidence of record, that he did not feel the Veteran's depression was at least as likely as not related to his service.

The Veteran received a VA dermatological examination in June 2010.  At that time, the Veteran reported noticing a bilateral lower extremity rash while in Vietnam.  He reported intermittent redness, itching, and blisters on his lower extremities, which he treated with topical steroids and antifungals.  His January 2007 diagnosis by the VA was noted, of hyperpigmented macules and erythematosus scaly patches on the dorsum of his right foot.  On examination, the Veteran was found to have hyperpigmented macules of his bilateral lower extremities involving 6 percent of his unexposed body surface area, specifically, his bilateral anterior shins.  The Veteran was also noted to carry a diagnosed of fungal toenails, however, the examiner indicated that he was unable to determine the onset of the Veteran's skin problems without resorting to speculation.

The Veteran had a VA examination for his eyes in June 2010.  The Veteran reported a prior history of a gray spot in his vision that came and went, but which resolved after he had a stroke in 1988.  Examination showed that the Veteran was currently asymptomatic for any visual disturbances, and had no visual impairment at this time.  His visual acuity and visual field were normal.  The examiner did find the Veteran to have dry age related macular degeneration, mild age related cataracts which were not visually significant, and refractive errors of hyperopia and presbyopia.

Taking into account all relevant evidence, the Board finds that service connection for a depressive disorder is not warranted.  In this regard, the Board notes that there is no medical evidence of record which links the Veteran's current diagnosis of depression to service.  (The Board points out that service connection for PTSD was denied in a prior Board decision, and therefore will not be discussed here).  The Veteran's service medical records show no complaints of, or treatment for, any psychiatric disorder.  The Veteran himself has indicated that the first time he received treatment for any psychiatric disorder was in 1976, 9 years after his separation from service, for court ordered anger management treatment.  The first medical evidence of record showing a diagnosis of depression is in VA treatment notes starting in June 2006, nearly 40 years after the Veteran's separation from service.  None of the medical evidence of record relates this diagnosis to service.  An October 2006 VA psychiatric examination did indicate that it was not clear whether the Veteran's ongoing interpersonal difficulties are secondary to his experiences in the military or to longstanding characterological issues, however, a May 2009 VA psychiatric examination report indicated that the Veteran's depression was not related to service, and that his primary problem appeared to be a personality defect, and a July 2010 VA examination also indicated that his depression was at least as likely as not related to service.  While the Veteran has testified to the fact that he feels he is depressed due to experiences in service, the Board also notes that the Veteran stated, in the context of an October 2006 VA psychiatric report, that he did not feel traumatized by service, and that his service was not the reason for his current psychiatric problems.  The Board finds this statement to an examiner, which was provided directly to a health care provider during the course of evaluation, to be inherently more credible than later assertions that his psychiatric problems began in service.  Thus, considering this and all evidence of record, the Board finds that the preponderance of the evidence of record is against a grant of service connection for this disability.

Taking into account all relevant evidence, and resolving all doubt in the Veteran's favor, the Board finds that service connection for tinea pedis and fungal toenails is warranted.  In this regard, the Board finds probative the opinion contained in the Veteran's October 2006 VA examination report, which found that the Veteran's diagnosis of tinea pedis was at least as likely as not related to humid, hot conditions while in Vietnam.  Considering this evidence, as well as the Veteran's testimony stating that he has had problems with this rash since service, the Board finds the evidence at least in equipoise as to the question of whether the Veteran's recurring tinea pedis is related to service.  Even though the Veteran has at times during this appeal been found to not have tinea pedis, the Board notes that this is a recurring disorder, which the Veteran clearly periodically has.  As the Veteran has consistently claimed to have this rash since service, and as an October 2006 medical opinion relates this condition to service, the Board finds that service connection is warranted for tinea pedis.  Furthermore, while the most recent VA dermatological examination in June 2010 reveals that the examiner could not render an opinion as to the date of onset of fungal toenails, the Board finds the Veteran's lay contentions to be sufficient to place the evidence in equipoise. 

Taking into account all relevant evidence, the Board finds that service connection for a general skin rash, to include as secondary to herbicide exposure, is not warranted.  In this regard, the Board notes that, aside from the tinea pedis and fungal toenails for which the Veteran has been granted service connection, the Veteran's primary skin diagnosis is hyperpigmented macules, which have consistently been attributed to stasis changes of the bilateral lower extremities.  While the Board has considered the Veteran's lay assertions of having skin problems since service, and that such problems are related to herbicides, the Board ultimately places far more weight on the opinion of the competent VA examiner who explained that the hyperpigmented macules are the result of stasis changes in his legs.  Thus, the Board finds the preponderance of the evidence of record is against a grant of service connection for a skin disorder other than tinea pedis and fungal toenails.

Taking into account all relevant evidence, the Board finds that service connection for an eye disorder is not warranted.  In this regard, the Board notes that the only current medical diagnoses the Veteran carries which are related to his eyes have either been found to be age related, or are refractive errors for which service connection cannot be granted as a matter of law.  Specifically noted were the findings from the Veteran's June 2010 VA examination, which found the Veteran to have dry age related macular degeneration, mild age related cataracts which were not visually significant, and refractive errors of hyperopia and presbyopia.

Refractive errors of the eyes are generally congenital or developmental defects and not disease or injury within the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9.  In the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including myopia, presbyopia, and astigmatism, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection. Id.  Thus, VA regulations specifically prohibit service connection for refractory errors of the eyes unless such defect was subjected to a superimposed disease or injury which created additional disability.  See VAOPGCPREC 82-90 (July 18, 1990) (cited at 55 Fed. Reg. 45711 ) (Oct. 30, 1990) (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury).  As such, service connection cannot be granted for hyperopia or presbyopia as a matter of law.  As to the other findings from this examination, the Veteran's macular degeneration and cataracts were both found to be age related, and not related to any injury or incident of service.

The Veteran has alleged that he feels exposure to oily black smoke in service affected his vision, however, there is simply no competent evidence showing that the Veteran has any eye problem related to such exposure.  The Veteran also reported a remote history of a "spot" on his eye that was resolved after a stroke, however, as noted above, there are no current complaints of any such spot on his eye, which appears to have been related to a stroke, and which resolved prior to the initiation of this appeal.  As noted above, all of the Veteran's current eye conditions are related to either age, or refractive error.  Thus, with no medical evidence having been presented showing that the Veteran currently has any eye condition which could be related to any eye injury or incident in service, and no credible lay evidence suggesting current chronic problems related to service, the Board finds that the preponderance of the evidence of record is against a grant of service connection for this disability.

Accordingly, for the reasons stated above, the Board finds that the preponderance of the evidence of record is against the claims of service connection for depression, a skiing condition other than tinea pedis, and an eye condition, and the benefit-of-the-doubt rule is therefore not for application.  38 U.S.C.A. § 5107, Gilbert.  As the preponderance of the evidence of record is against these claims, they must be denied.


ORDER

Entitlement to service connection for depressive disorder is denied. 

Entitlement to service connection for bilateral tinea pedis and fungal toenails is granted. 

Entitlement to service connection for a skin rash other than tinea pedis and fungal toenails, to include as secondary to herbicide exposure, is denied. 

Entitlement to service connection for an eye disorder is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


